UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-6011


GORDON SCOTT STATON,

                Plaintiff - Appellant,

          v.

COMMONWEALTH OF VIRGINIA; UVA POLICE DEPARTMENT; DISTRICT 9
PROBATION AND PAROLE; DEPARTMENT OF CORRECTIONS,

                Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.     Glen E. Conrad, Chief
District Judge. (7:14-cv-00622-GEC)


Submitted:   March 12, 2015                 Decided:   March 17, 2015


Before GREGORY, DIAZ, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Gordon Scott Staton, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Gordon     Scott    Staton     appeals     the    district      court’s    order

dismissing his 42 U.S.C. § 1983 (2012) action without prejudice *

under    28   U.S.C.    § 1915A(b)(2)     (2012).       We    have    reviewed    the

record    and   find    no   reversible       error.     Accordingly,      we    deny

Staton’s motion to appoint counsel and affirm for the reasons

stated by the district court.             Staton v. Virginia, No. 7:14-cv-

00622-GEC     (W.D.    Va.   Nov.   26,   2014).       We    dispense    with    oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                          AFFIRMED




     *
       Although it is well established that orders dismissing
complaints without prejudice are ordinarily interlocutory and
not appealable, see Domino Sugar Corp. v. Sugar Workers Local
Union 392, 10 F.3d 1064, 1066-67 (4th Cir. 1993), orders
dismissing actions without prejudice are generally final and
appealable.   See Chao v. Rivendell Woods, Inc., 415 F.3d 342,
345 (4th Cir. 2005).



                                          2